Citation Nr: 0216955	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  95-27 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for disability 
manifested by headaches.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
The record reflects service in the Republic of Vietnam 
during the Vietnam era.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which found that no new and material evidence 
had been presented to reopen the veteran's claims for 
service connection for a skin rash (to include as secondary 
to herbicide exposure), and a back disability.  The July 
1994 RO decision also denied service connection for a 
disability manifested by headaches. 

When the case was previously before the Board in October 
1998, it was determined that although the veteran had 
perfected his appeal of a September 1984 rating decision 
which denied service connection for a back disability, the 
Board had never addressed his appeal of that issue.  Since 
the RO's July 1994 decision applied only a new and material 
evidence analysis to the issue of service connection for a 
back disability, the Board had to remand the issue of 
service connection for a back disability so that the RO 
could review the claim of service connection on the merits, 
and consider all pertinent evidence.

In October 1998, the Board determined that inasmuch as the 
law and regulations regarding service connection and 
herbicide exposure had undergone substantial change since 
the Board's 1985 denial of service connection for a skin 
rash, it remanded for de novo adjudication of the service 
connection claim for a skin disability based on herbicide 
exposure.  Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 115 S. 
Ct. 61 (1994).  In its April 2000 decision, the Board denied 
service connection for a skin rash as secondary to Agent 
Orange, and remanded the issue of service connection for a 
skin rash on a direct basis.  Accordingly, this decision 
will address only the issue of service connection for a skin 
disability on a direct basis.  

Although the veteran's claim for service connection for a 
spine disability has been phrased as one issue in the past, 
the veteran is really claiming service connection for two 
distinct disabilities: a low back disability and a cervical 
spine disability.  Accordingly, his claim was separated out 
as such on the title page, and will be addressed as two 
distinct disabilities in the body of this decision.  In it 
is July 2002 statement of the case, the RO interpreted the 
Board's April 2000 remand to state that the veteran's claim 
was being limited to a cervical spine disability; however, a 
review of the remand does not justify such a reading.  When 
the Board reopened the claim of service connection for a 
back disability, it referred to treatment for the low back.  
Also, in its remand, the Board asked for an etiological 
opinion for all spine disorders, not just cervical spine 
disorders.  For that reason, it is determined that the claim 
of service connection for a low back disability is still in 
appellate status.  

The issue of service connection for post-traumatic stress 
disorder (PTSD) was denied by the RO in April 2001.  
Although the veteran submitted what is accepted as a notice 
of disagreement in April 2001, the RO indicated in a July 
2002 rating decision that it was deferring the issue of 
service connection pending verification of the veteran's 
stressors.  This issue will be addressed in the REMAND 
portion of this document.


FINDINGS OF FACT

1.  The veteran was seen for a muscle strain in his low back 
in service in August 1967.  

2.  The veteran's low back strain is the result of an injury 
in service.  

3.  The veteran's cervical spine disorder began many years 
after service.

4.  The veteran did not have an injury or disease involving 
the cervical spine in service.  

5.  The veteran's headaches began many years after service.

6.  The veteran does not have a disability manifested by 
headaches that is the result of a disease or injury in 
service.  

7.  The veteran has tinea cruris; it is related to skin 
disorders of the groin for which he was treated while in 
service.  

8.  Neither the veteran's tinea pedis nor the lesion on his 
left leg is the result of a disease or injury he had in 
service.


CONCLUSIONS OF LAW

1.  Service connection is granted for a low back strain.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  Service connection for a cervical spine disability is 
not warranted.  38 U.S.C.A. § 1110 (West Supp. 2002), 
38 C.F.R. § 3.303 (2002).

3.  Service connection for a disability manifested by 
headaches is not warranted.  38 U.S.C.A. § 1110 (West Supp. 
2002), 38 C.F.R. § 3.303 (2002).

4.  Service connection is granted for tinea cruris.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen for 
low back pain on several occasions in August 1967.  
Diagnosis was muscle strain.  He was seen for crabs in May 
1967.  Powder was prescribed.  He was seen for erythema on 
his penis in December 1967.  Mycostatin was prescribed.  At 
the time of the veteran's March 1969 physical examination 
for separation from service, his spine and neurological 
evaluations were normal.  

VA outpatient treatment records dated in August 1977 show 
the veteran was seen complaining of itching rash which had 
developed on his left leg two months earlier, as well as a 
groin rash of one month's duration.  The assessment was 
tinea cruris and status post suppurative phlebitis of the 
left leg with keloid like formation.  The veteran returned 
for treatment of rash in September and November 1977.

Clinical records dated in February 1978 also noted the 
veteran had a hyperpigmented linear, slightly violaceous, 
plaque on the medial aspect of his left leg.  The impression 
was Lichen Planus. In September 1979 the veteran was seen 
with hypertrophic hyperkeratotic linear streak over the left 
ankle and calf.  It was noted he was carrying a diagnosis of 
Lichen Planus.  When he was seen in May 1982 the veteran 
reported a long skin infection on the left leg since 1974 
with tenderness and itching.  The examiner noted a verrucous 
linear lesion on the left leg.  The assessment was linear 
nevus and possible Lichen Planus.

Received in May 1983 was the veteran's application for 
service-connection for rash described as due to Vietnam and 
Agent Orange exposure, for residuals of a scorpion bite to 
include a tumor, and for an abscess on the buttock also 
claimed as due to exposure to Agent Orange.  By a rating 
action in August 1983 service connection was denied for skin 
rash, as well as residuals of exposure to Agent Orange.

Received in July 1984 were medical reports from the 
veteran's former employer, the Tennessee Valley Authority, 
dated in September 1969 to April 1972.  On multiple physical 
examinations the veteran denied a history of backache or 
injury, and clinical examinations of the head and spine were 
normal.  However, in January 1970 the x-rays of the 
veteran's lumbosacral spine were abnormal and it was 
recommended that he be restricted from lifting more than 50 
pounds.  Records dated in April 1972 show that the veteran 
had a transitional L5 vertebra.

Also of record are VA outpatient treatment reports dated 
from July 1983 to November 1984, which reflect ongoing 
treatment for a linear nevus on the left lower extremity 
including incision and drainage of a left leg abscess in 
November 1984.  It was recorded that a biopsy conducted in 
1977 had shown psoriasiform dermatitis.

When the veteran testified at his personal hearing in March 
1985 he related that during service in Vietnam he was bitten 
on the right shoulder by a scorpion.  The veteran reportedly 
caught the scorpion and immediately thereafter, he passed 
out for approximately five minutes.  He was not seen by a 
doctor, but had no further problems from the bite until 
approximately two years later in 1970 when he developed a 
lipoma at the site which was surgically removed in 1971.  On 
further questioning the veteran reported he first noticed 
the growth of the lipoma in 1969 or 1970, shortly after 
separation from service.  He said that since the surgery the 
area where the growth had been excised remained numb.  With 
regard to his skin rash, the veteran also reported the onset 
of those conditions in late 1970 or early 1971.  

Received at the hearing were private medical records dated 
in January 1971 which reflect that the veteran was admitted 
to Shoals Hospital, in Sheffield, Alabama, for surgical 
removal of a large mass extending over the upper right back 
and right shoulder, which he said had been there for some 
time. The diagnosis was fatty tissue (lipoma). The veteran 
had an uncomplicated postoperative course.

In an August 1985 decision the Board denied service 
connection for a skin rash to include that the condition was 
due to exposure to Agent Orange.  The Board also denied 
service connection for residuals of a scorpion bite, to 
include a tumor at the same site.

Of record are VA outpatient treatment reports dated in May 
1993 to July 1993 which reflect treatment for symptoms 
assessed as epidermal nevus of the left leg with secondary 
infection, as well as tinea pedis and tinea cruris.

The report of a VA orthopedic examination conducted in 
August 1993 reflects the veteran's complaints of pain in the 
lower end of the spine, mainly in the midline, somewhat to 
the left, and pain in the neck.  The veteran dated both back 
25 years to a fall into a foxhole in Vietnam, when others 
had fallen on top of him.  He also indicated a history of 
industrial accident which increased his pain and was 
considered to have aggravated his back and neck problems.  
The veteran stated that he did not have treatment for his 
continuing neck pains for the first 12 years after service.  
He stated that he first sought treatment from a Dr. J. A. in 
1980.  He stated that while working for the MBTA in Boston, 
he had what sounded like an industrial incident, and 
developed increasing pain to the point where he lost time 
from work.  He stated that a chiropractor told him that he 
had a chipped bone.  The VA examiner noted that the veteran 
presented a November 1988 x-ray report from St. Elizabeth's 
Hospital in Boston, Massachusetts, which described a 
fracture of the spinous process of C6 with 100 percent 
inferior displacement, unchanged since a previous x-ray in 
June 1987.  Also indicated was a possible fusion of the 
posterior elements of C2 and C3.  The veteran reported 
occasional tingling of the upper extremity into the fingers.  

An additional VA medical report dated in August 1993 
reflects that x-rays of the lumbosacral spine were 
essentially normal with normal structure and discs.  The 
lowest lumbar vertebra was described as transitional in 
type.  With regard to the cervical spine the radiologist 
reported normal bones and soft tissues, with a question of 
fusion between the posterior elements of C2 and C3, not 
quite extending out to the tips of the spinous processes.  
No fractures were seen anywhere.

At a VA dermatological examination conducted in August 1993, 
the veteran complained of itching and burning of the feet 
and groin.  On objective examination there was a linear 
hyperkeratotic, hyperpigmented lesion from the ankle to the 
mid-calf, with an area of clear skin interrupting the 
lesion.  There was scaling hyperpigmented eruption in a 
sandal distribution on both feet, and some scaling between 
the toes.  Several toenails were dystrophic.  Additionally 
there was a spotty hypopigmentation in the left crural area.  
The diagnoses were: 1. Linear nevus on the left leg; 2. 
Tinea pedis of the onychomycosis; and 3. Residuals of tinea 
cruris.

In January 1995 the veteran testified at a personal hearing 
at the RO.  He related that he began to notice skin 
symptoms, assessed as heat rash, while he was still serving 
in Vietnam.  Reportedly the rash had persisted on a fairly 
continuous basis since service.  The veteran also claimed 
that x-rays conducted by his employer, the Tennessee Valley 
Authority, revealed spinal abnormalities within three months 
of separation from service.  He described the incident in 
which other soldiers had reportedly piled on top of him in a 
bunker.  The veteran believed he had injured both his 
cervical and his lumbar spine at that time.  Reportedly he 
wore a neck brace for two weeks following the injury.  
However, he was not told that anything was wrong until he 
had a work related x-ray sometime later and was then told he 
had a fractured vertebra in his neck.  The veteran 
emphasized that he had no back or neck problems prior to 
service.  However, following service he had found it 
necessary to adjust his lifestyle and choice of occupation 
to avoid heavy lifting because of his back condition.  He 
also reported treatment in service for chronic headaches, 
which continued to the current time, occurring 
intermittently and lasting up to three hours.  With regard 
to the reported scorpion bite in Vietnam in 1968, the 
veteran said that he passed out after being bitten, and was 
given a shot after he awakened.  He attributed the 
subsequent development of a tumor at the site, to poison 
from the scorpion.  Since removal of the tumor he noted 
numbness and tingling at the site.

Also of record are private medical reports dated in January 
1995 to June 1998, and signed by Dr. M. B. which reflect 
treatment for cervicogenic headaches, of decreasing 
frequency.  In April 1997 the symptoms were under fair 
control and treated only with analgesic medication.  A May 
1998 record reflects occasional headaches, helped by 
Indocin.  In a statement dated in June 1998 Dr. B. related 
that when the veteran was first seen in January 1995, he 
reported that he had sustained a head and neck injury in 
1968 while serving in Vietnam, when the veteran dove into a 
foxhole colliding with other soldiers.  The veteran had 
reported that since that time he experienced left temporal 
and parietal headaches.  Dr. B expressed his opinion that to 
a reasonable degree of medical certainty, the veteran's 
headaches were caused by that injury.  The veteran's chronic 
sleep apnea was also considered to contribute to his 
headaches.

The evidence includes a June 1998 statement signed by the 
osteopath, J. A., who related that he had treated the 
veteran for low back pain and neck pain.  He noted the 
veteran had a history of neck injury in Vietnam which 
contributed to his cervicogenic headaches and neck pain.  
Dr. J. A. indicated that x-rays of the veteran's neck 
revealed an old cervical fracture which was considered 
possibly to have occurred in Vietnam.

When the veteran testified at his personal hearing before 
the Board in May 1998, he related that during his service in 
Vietnam he was exposed to chemical defoliants.  Prior to 
entering service he noted no skin conditions, but had 
experienced problems including abscesses after service.  
Reportedly a VA doctor had told him that the rash still 
affecting his feet and groin areas was consistent with 
jungle rot.  The veteran said that during service he was 
treated for rash in his groin and foot areas which was 
described as heat rash at that time.  The veteran reiterated 
his belief that the tumor which he had developed on his 
shoulder was the direct result of a scorpion bite he 
reportedly sustained in Vietnam.  At this time the veteran 
said he did not receive treatment for the bite.  He related 
that the lesion on his left leg had its onset in the early 
1970's, and was diagnosed first as phlebitis, ultimately as 
epidermal nevus according to the veteran.  

He described a fall during basic training in which he 
injured his back.  The diagnosis was back strain.  He also 
reiterated his reports of injury in a foxhole in Vietnam 
after which he was required to wear a sponge type neck brace 
for three weeks.  The veteran dated the onset of headaches 
to this incident, and reported that they had continued on an 
intermittent basis since that time.  Over the years he had 
usually treated the symptoms with Excedrin.  Shortly after 
service he reportedly lost a job with the Tennessee Valley 
Authority when x-rays revealed a spinal abnormality 
requiring that he limit his weight lifting. At that time the 
veteran had consulted a private doctor who reached the same 
assessment of his spinal problem.  The veteran continued to 
receive treatment for low back pain at the time of the 
hearing.  In response to questioning the veteran said his 
claim for back disability encompassed the whole spine, both 
back and neck areas.  The veteran indicated that the claim 
for residuals of a tumor on his right shoulder encompassed 
numbness and pain to the touch at the site where the tumor 
was excised.

On VA neurologic examination conducted in November 1998 the 
veteran reported a history of headaches since Vietnam.  The 
pain occurred intermittently, lasting an hour to an hour and 
one half.  He also noted occasional tingling in his left 
arm.  The examiner commented that on review of the medical 
record he did not find documentation of the reported 
treatment in Vietnam about which the veteran was very clear.  
Based upon the veteran's records the examiner found that he 
had flare- ups, without precipitating factors.  Aggravating 
factors were identified as sound, movement, and being unable 
to sleep with his head elevated.  The symptoms were 
alleviated by quiet and sleep and medications including 
Excedrin.  It was further noted he had episodic loss of 
consciousness, as well as dizziness associated with 
headaches.  The diagnoses were neurologic examination 
essentially normal, post traumatic headaches by history.  
The examiner commented further that it was his opinion that 
the veteran has posttraumatic headaches from the time of the 
reported injury in Vietnam.  Although the examiner noted the 
incident was not documented, he found no reason to 
disbelieve the veteran's reports.  A computerized tomography 
(CT) scan of the head conducted in December 1998 revealed 
minimal bifrontal atrophy cortically, but no evidence of 
significant encephalomalacia.  There was no other evidence 
of acute or subacute abnormality.

The report of the veteran's November 1998 dermatological 
examination reflects that the history and physical 
examination were as they had been in the record.  The 
diagnoses and opinion were that the veteran's skin rash in 
the groin and on the feet and legs were unrelated to Agent 
Orange exposure.  However, it was noted that this fact did 
not rule out service relationship.  The examiner stated his 
opinion that the veteran's rash seemed to be service 
related.

The veteran underwent a VA examination of the spine in 
November 1998.  The only change in the veteran's condition 
was considered to be slight worsening, and no evidence of a 
connection to his injury in service had been submitted.  X-
rays of the cervical spine conducted in December 1998 
revealed no evidence of a fracture at the C6 vertebral body.  
There was minimal disc space narrowing at the C6 to C7 level 
and no other significant abnormality.

Received in November 1999 was the partial report of a VA 
Agent Orange examination conducted in July 1983 which 
reflected a hypertrophic, hyperkeratotic linear streak 
running vertically along the medial aspect of the left calf.  
Also reflected are the veteran's opinions that the skin 
lesion was related to Agent Orange.  It was noted that he 
had previously undergone an extensive dermatological 
evaluation.

The veteran underwent a VA examination in October 2000 for 
his skin.  The veteran complained of a groin rash which 
developed in 1967-1968 while in Vietnam, and a rash 
involving his toes at that time.  He stated that he was told 
he had heat rash and jungle rotate.  He stated that he was 
treated with salve for his groin, which soothed the lesion, 
but it never healed.  The groin rash was unchanged over the 
years.  He also complained of a lesion involving the left 
medial ankle and calf since the early 1970s, like veins 
popping out of the leg.  He stated that a physician told him 
that he had chloracne.  The veteran stated that about 3 
years prior he began to develop eruptions over the chest and 
back which would recur periodically.  He had not seen anyone 
for these lesions which itched with flare-ups and appeared 
to be getting worse with spreading over time.  The 
examiner's impressions were: residuals of tinea cruris; 
linear nevus of the left leg; questionable chloracne with 
residual scarring and hyperpigmentation; active tinea 
pedicles; and scar on the right scapula area, reported 
secondary to removal of a non-Hodgkin's' lymphoma in 1968.  

The veteran underwent a VA neurological examination in 
October 2000.  The examiner's opinion was that the veteran 
had post-traumatic headaches.  The examiner cited to a CAT 
scan done in 1998 showing frontal atrophy.  She stated that 
based on the medical evidence, the veteran's chronic 
headaches were related to his head trauma and loss of 
consciousness/concussion that he had in the military.  She 
cited the frontal atrophy by CAT scan which supported this 
opinion.

The veteran underwent a VA examination in October 2000 for 
his spine.  The examiner's diagnosis was chronic cervical 
pain with questionable spondylosis and chronic low back 
pain/strain.  The examiner commented that after reviewing 
the evidence, it seemed as likely as not that the veteran's 
chronic spine disability was related to the reported injury 
while the veteran was in the military.  The examiner also 
commented that he thought this was a rather minor 
contributing cause to the  veteran's disability which was 
apparently aggravated by several other incidents including 
those while the veteran was at work for the MBTA.  The 
examiner noted that there was a rather detailed history 
provided for in the August 1993 VA examination.  

X-rays of the lumbosacral spine showed minimal scoliosis of 
the upper lumbar spine convex left and narrowing of the L4-5 
and L5-S1 intervertebral disc space.  X-rays of the cervical 
spine showed degenerative changes, primarily at C4-5 with 
osteophyte formation but no significant disc space 
narrowing.  There was a deformity of the spinous process of 
C6 as described in the clinical history, probably due to an 
old fracture.  

The veteran underwent a VA examination in June 2002 for his 
skin.  Diagnoses were tinea pedis and tinea cruris, both 
existing since 1967 or 1968, while the veteran was in 
service in Vietnam.  

An October 2001 VA Medical Center treatment record showed 
that the veteran was seen for a groin rash.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
to claimants who file a claim for benefits. 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  
In that regard, the RO notified the veteran of the reasons 
for its decision, as well as the laws and regulations 
applicable to his claim.  This information was provided in 
the November 1994 Statement of the Case as well as the May 
1995, November 1999, and July 2002 Supplemental Statements 
of the Case.  In these documents, the RO also provided 
notice of what evidence it had considered.    

In September 2002, the RO sent the veteran a VCCA letter.  
In said letter, the RO asked the veteran to tell it about 
any additional evidence he wanted obtained.  The letter told 
the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  Throughout the appeal and in 
the VCAA letter, the veteran has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of 
the appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  


Laws and regulations regarding service connection

The law provides that service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §1110 
(West Supp. 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis if 
such is shown to be manifested to a compensable degree 
within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 


Entitlement to service connection for a low back disability

The evidence shows that the veteran was seen for low back 
pain on several occasions in service and diagnosed with 
muscle strain.  It is also noted that the veteran underwent 
a physical examination in January 1970 (less than 1 year 
after leaving service) by the Tennessee Valley Authority, 
and that the x-rays noted an abnormal lumbosacral spine.  A 
VA examiner in October 2000 noted the veteran's description 
of injuring his low back in basic training after falling 
from an obstacle course.  He diagnosed the veteran with low 
back strain, and linked it to the veteran's injury in 
service.  

In light of the veteran's continued complaints of low back 
pain after service, the VA examiner's nexus statement is 
deemed adequate to link the veteran's current low back 
strain to his treatment for low back pain in service.  
Accordingly, service connection is granted for the veteran's 
current low back strain.


Entitlement to service connection for a cervical spine 
disability and headaches

The evidence shows that the veteran has current cervical 
spine disorders.  X-rays of the cervical spine in October 
2000 showed degenerative changes at C4-5 with osteophyte 
formation.  At his October 2000 VA examination, he was 
diagnosed with questionable spondylosis.  The osteopath J. 
A. indicated in June 1998 that he had treated the veteran 
for neck pain.  The evidence also shows a number of 
treatment records regarding the veteran's headaches.  Dr. M. 
B. stated that he had treated the veteran for headaches.  
Also, at the veteran's November 1998 and October 2000 
examinations, the examiners opined that the veteran had 
post-traumatic headaches.  However, the evidence does not 
show that such cervical spine disorders and headaches are 
related to an injury in service.  

The veteran claims that his cervical spine disorders and 
headaches are related to a neck injury he sustained in 
Vietnam.  In particular, the veteran describes an injury in 
a foxhole where other servicemen fell on him, and which 
necessitated his wearing a neck brace for three weeks.  
However, the service medical records are devoid of any 
references to treatment of a neck disorder in service.  At 
separation, the veteran's spine was evaluated as normal.  
Also, physical examinations from the Tennessee Valley 
Authority from shortly after service (1969 to 1972) do not 
show any evidence of a cervical spine disorder, or any 
references to headaches.  

It is true that the veteran has a number of medical opinions 
linking his neck disorders and headaches to a neck injury in 
service.  The osteopath J. A. stated that x-rays showed an 
old cervical fracture which possibly occurred in Vietnam.  
Also, VA examiners in November 1998 and October 2000 linked 
the veteran's neck disorders and headaches to his reported 
injury in Vietnam.  

To the extent that the medical opinions cited above might be 
construed as offering opinions that the cervical spine 
disorder and headaches are due to service, such medical 
opinions are based on an inaccurate factual premise - the 
service medical records do not show treatment for a cervical 
spine disorder or headaches.  They do not show that the 
veteran received treatment for a neck injury or headaches in 
service.  Thus, it is determined that the medical opinions 
do not have probative value regarding the question of 
whether the veteran injured his cervical spine in service or 
not.  Reonal v. Brown, 5 Vet.App. 458 (1993).

The fact that no cervical spine disorder or headaches were 
found at separation coupled with the lack of service medical 
records for a cervical spine injury or headaches combines to 
outweigh the veteran's contentions.  As the veteran is not a 
combat veteran, 38 C.F.R. § 3.304 (d) is not for application 
to show that the veteran injured his left foot in service.  
In short, the evidence does not adequately demonstrate that 
it is at least as likely as not that the veteran's current 
cervical spine disorders and headaches resulted from an 
injury incurred in service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for a cervical spine disability 
and headaches must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Entitlement to service connection for a skin disability

As noted in the introduction, this decision will address 
only the issue of service connection for a skin disability 
on a direct basis.  It will not address service connection 
for a skin disability as a result of Agent Orange or 
residuals of a right shoulder tumor as these issues were 
denied in the Board's April 2000 decision.  

The evidence shows that the veteran was diagnosed with tinea 
cruris at his June 2002 VA skin examination, with the 
examiner commenting that it was related to service.  
Although the veteran was not diagnosed with tinea cruris in 
service, he was seen for crabs and erythema on his penis in 
service, with medication prescribed.  Accordingly, the 
evidence shows that he was treated for groin disorders in 
service.  Granting the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, it is determined that his 
treatment for the aforementioned groin disorders in service, 
along with a current diagnosis of tinea cruris, and an 
opinion linking it to service, is enough to warrant service 
connection for tinea cruris.  

Even though the veteran's tinea pedis was linked to service 
by the examiner who conducted the 2002 VA examination, the 
evidence does not show that the veteran was seen for tinea 
pedis (or any other skin disorder of his feet) during 
service.  Thus, the opinion linking it to service is based 
on an inaccurate factual premise - the service medical 
records do not show treatment for tinea pedis or any skin 
disorder of the feet.  Therefore, the medical opinion does 
not have probative value regarding the question of whether 
the veteran's tinea pedis is related to service.  Reonal v. 
Brown, 5 Vet.App. 458 (1993).  The same logic applies to the 
less definitive opinion from November 1998, where the 
examiner commented on the veteran's skin rash on his feet 
and legs, and stated that they seemed to be service-related.  

In conclusion, the evidence shows that while service 
connection is warranted for tinea cruris, the grant of 
service connection is limited and does not extend to tinea 
pedis or a rash on the leg.  


ORDER

Entitlement to service connection for a low back strain is 
granted.  

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for a disability 
manifested by headaches is denied.  

Entitlement to service connection for tinea cruris is 
granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be given a lower order of priority in terms of 
the necessity of carrying out the instruction completely.  

Regarding the issue of service connection for PTSD, the RO 
denied this claim in April 2001.  In a statement received by 
the RO on April 19, 2001, the veteran stated his 
diasagreement with the denial of service connection for 
PTSD.  In November 2001, the veteran's representativer 
submitted a copy of the veteran's statement of April 2001, 
and explained to the RO that the statement was submitted in 
support of the veteran's pending claim to establish service 
connection for PTSD.  As the veteran has submitted a timely 
notice of disagreement in response to the RO decision of 
April 2001, the Board is required to remand this issue to 
the RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the 
Case concerning the issue of service 
connection for PTSD.  The RO must ensure 
that the veteran is informed of all 
procedural steps to complete an appeal, 
as specified in 38 U.S.C.A. § 7105.   
If, and only if, the veteran completes 
his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.

The Board expresses no opinuion as to the merits of the 
claim for service connection for PTSD.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

